DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first plane forming a first angle with respect to a bisecting plane between the first receiving cup and the second receiving cup, the second plane forming a second angle with respect to the bisecting plane, the second angle different from the first angle” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 13 recites “the first receiving cup is merged with the second receiving cup along the first cutout and the second cutout to provide communication between the first and second receiving cups” however, the specification as originally filed does not provide antecedent basis for the claim term “merged”.
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3, line 1 recites “the intersecting slits” and should recite “the two intersecting slits” for consistency with the antecedent basis provided in claim 1 from which claim 3 depends.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
…the receiving cups 814 are angled with respect to one another such that a perimeter 814A of a corresponding one of the receiving cups lies in an imaginary plane 890A that is non-parallel to another plane 890B in which a perimeter 814B of the other receiving cup lies. […] The configuration of FIG. 31 results in the receiving cups 814 being angled away from one another, as shown in FIG. 31 (note that the first body portion 812A shown disconnected (for clarity) from the second body portion 812B is to be connected to the second body portion in substantially the same orientation as shown in FIG. 31). This, in turn, desirably results in a slightly lower height profile for the access port 810, and can also result in the needle 42 inserted therein residing relatively closer to the patient skin, in one embodiment. Note that the receiving cups can be angled in various different configurations in addition to what is shown and described herein.

While paragraph 98 provides support for receiving cups angled in various different configurations than shown in Figure 31, there is no discussion of (1) “a bisecting plane between the first receiving cup and the second receiving cup”, (2) a first angle with respect to the bisecting plane, (3) a second angle with respect to the bisecting plane, and (4) the second angle being different from the first angle. For instance, the originally filed disclosure does not use the term “bisecting plane”, “first angle” in context with a bisecting plane, or “second angle” in context with a bisecting plane. There is simply no description of a bisecting plane or any angles formed between the bisecting plane and either the first plane 890A and second plane 890B. As a result, the specification does not describe the invention in such a way to convey to one skilled in the relevant art that the inventor, at the time the invention was filed, had possession of the claimed “the first plane forming a first angle with respect to a bisecting plane between the first receiving cup and the second receiving cup, the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19, and 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the first receiving cup is merged with the second receiving cup along the first cutout and the second cutout to provide communication between the first and second receiving cups” is indefinite because it is unclear if “provide communication between the first and second receiving cups” requires the combined first and second receiving cups to be in fluid communication or any form of communication, i.e. physical connection. Throughout the specification, “communication” is used in the context of fluid communication (See paras. 5, 41, 47, 67, 71, 89, 103, 112 describe the catheter in fluid communication with the port or the conduits in fluid communication with the receiving cup) and no other form of communication is described. Even in para. 97, which described the embodiment claimed in claim 13 does not describe the first and second receiving cups in communication, instead describing the “receiving cups 814 can be joined to one another along the cutouts 870”.
In the interest of compact prosecution, the Examiner interprets “communication” in the limitation “the first receiving cup is merged with the second receiving cup along the first cutout 
Claims 30-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “the first plane forming a first angle with respect to a bisecting plane between the first receiving cup and the second receiving cup, the second plane forming a second angle with respect to the bisecting plane, the second angle different from the first angle” which is indefinite because it is not clear what angle is considered the first angle with respect to the bisecting plane or the second angle with respect to the bisecting plane, or how the second angle formed between the second plane and the bisecting plane is different from the first angle formed between the first plane and the bisecting plane. For instance, are the first and second angles the angles between the faces of the first and second planes and the bisecting plane, or the angle at which the first and second plane intersect the bisecting plane? Are the first and second angles different in magnitude? Are angles of the same magnitude but on either side of the bisecting plane different since they result in the first and second receiving cups being angled away from one another?
In the interest of compact prosecution, the Examiner interprets “the first plane forming a first angle with respect to a bisecting plane between the first receiving cup and the second receiving cup, the second plane forming a second angle with respect to the bisecting plane, the second angle different from the first angle” as requiring any angle between the first plane and the bisecting plane, and between the second plane and the bisecting plane, and that the second angle is different 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 30-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 5,350,360 to William D. Ensminger et al. (Ensminger ‘360).
Regarding claim 30, Ensminger ‘360 discloses a low-profile access port (70) for subcutaneous placement in a patient (abstract), comprising:
a body (70) including:
first and second receiving cups (74, 74’), each of the first and second receiving cups being funnel shaped to direct a catheter-bearing needle into a corresponding one of a first and a second inlet port respectively defined in the first and second receiving cups (88; Figs. 3-5 shows the receiving cups are funnel shaped; col. 10, lines 3-7 describes the entrance openings 76, 76’ are made of a sharp material to guide the sharp pointed accessing instrument toward the focus area, like a funnel shape), the first and second receiving cups (74, 74’) being disposed in a side-by-side arrangement (Fig. 4, #74, 74’ shows the receiving cups in a side-by-side arrangement), the first receiving cup having a perimeter lying in a first plane (Annotated Fig. 4 shows the first receiving cup having a perimeter that is on a first plane, the projection of which is shown as a phantom line), the second receiving cup having a perimeter lying in a second plane (Annotated Fig. 4 shows the second receiving cup having a perimeter that is on a second plane, the projection of which is shown as a solid line), the first plane forming a first angle with respect to a bisecting plane between with respect to a bisecting plane” [emphasis added], “a second angle with respect to the bisecting plane” [emphasis added], and “the second angle different from the first angle”. But these limitation does not recite magnitude, directionality, or any other parameter of the angle merely defining the end points (first plane/second plane and bisecting plane) and that the angles differ in some unspecified way. In annotated Fig. 4 the angles are mirror images of one another with the first angle interpreted as the positively-directed angle and the second angle interpreted as having the negatively-directed angle to show that in the context of Fig. 4 the first angle extends upward from the bisecting plane and the second angle extends downward thus the first and second angles are different because they have a different directionality);


    PNG
    media_image1.png
    449
    713
    media_image1.png
    Greyscale
Annotated Figure 4 of Ensminger ‘360
first and second conduits (80) in communication with a corresponding one of the first and second inlet ports (88), each of the conduits in fluid communication with a fluid outlet defined by a stem of the body (92, 92’); and
first and second valve/seal assemblies (86) disposed in a corresponding one of the first and second conduits (80, 84), each of the first and second valve/seal assemblies including a seal (198) defining a central hole (Fig. 15) and at least one valve (164, 196) including a slit (185, 187; where col. 3, lines 36-59 describes the various valves used in different embodiments are all considered the same valve assembly).

Regarding claims 31-34, Ensminger ‘360 discloses the access port as defined in claim 30, and further discloses:
Claim 31: the first and second receiving cups (74, 74’) are disposed in on opposite sides of a longitudinal axis of the body (Fig. 4, #74, 74’ shows the receiving cups on 
Claim 32: the body (70) includes a first portion (72) and a second portion (92) that are joined to one another (Fig. 5, shows the second portion 92 threaded into the first portion 72);
Claim 33: each of the first and second valve/seal assemblies (Fig. 5, #86) is interposed in a respective cavity (Fig. 5, #84) defined between the first portion (72) and the second portion (92) of the body (70);
Claim 34: the first and second receiving cups are in physical contact with one another (Fig. 4, #74, 74’ shows the receiving cups 74, 74’ are in physical contact with one another because they are part of the same housing).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, and 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,520,643 to William D. Ensminger et al. (Ensminger ‘643) in view of Ensminger ‘360, and further in view of U.S. Patent Application Publication 2009/0024098 to Raymond Bizup et al. (Bizup), and still further in view of U.S. Patent 5,057,084 to William D. Ensminger et al. (Ensminger ‘084).
Regarding claim 1, Ensminger ‘643 teaches a low-profile access port (10) for subcutaneous placement in a patient (abstract), comprising:
a body (12) including:
a receiving cup (25), the receiving cup (24) comprising:

a conduit (30) extending between the inlet port and a fluid outlet defined by a stem of the body (50), the conduit defining a bend distal to the inlet port configured to prevent further distal advancement of the needle (30, col. 7, lines 4-13);
a valve/seal assembly (34) disposed in the conduit distal to the bend (Fig. 3, #34 shows the valve/seal assembly 34 distal of the bend), the valve/seal assembly configured to enable passage of the catheter therethrough (Fig. 3, #46), the valve/seal assembly including:
a seal (42) component defining a central hole (44), and
a valve (36).
But Ensminger ‘643 does not explicitly teach the receiving cup formed of metal; recesses forming indicia to enable identification of the access port via x-ray imaging; and the valve including two intersecting slits.
Ensminger ‘360 teaches [an access port (10) for subcutaneous placement in a patient (col. 8, lines 54-55)], where the receiving cup (14) [is] formed of metal (col. 8, lines 17-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the receiving cup of the low-profile access port of Ensminger ‘643 such that the receiving cup is formed of metal as in Ensminger ‘360 
However, Ensminger ‘643, in view of Ensminger ‘360, does not explicitly teach recesses forming indicia to enable identification of the access port via x-ray imaging; and the valve including two intersecting slits.
Bizup teaches [an access port (10) for subcutaneous placement in a patient (paras. 4, 5; preamble of claim 1 describes the access port 10 being implanted into the patient, i.e. subcutaneously placed) having recesses (102; para. 23 describes cutouts 102 which form recesses when the disk 100 is installed in the bottom of the access port) forming indicia to enable identification of the access port via x-ray imaging (para. 23).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to have modified the low-profile access port of Ensminger ‘643, in view of Ensminger ‘360, with Bizup’s recesses forming indicia to enable identification of the access port via x-ray imaging “so that the indicia would appear as "CT" when the X-ray is viewed, easily discerned by the radiologist or technologist” (para. 23) as taught by Bizup.
However, Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, does not explicitly teach the valve including two intersecting slits.
Ensminger ‘084 teaches [an access port (100 for subcutaneous placement in a patient (col. 5, lines 60-61 describes the access port 10 being subcutaneously implanted) where the valve (36) [includes] two intersecting slits (28).


Regarding claim 2, Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, teaches the access port of claim 1, where Ensminger ‘643 further teaches a stop surface (52) defined in the conduit distal to the valve/seal assembly (Fig. 3a, #52), the stop surface configured to prevent further distal advancement of the catheter after passage of the catheter through the valve/seal assembly (col. 8, lines 7-11).

Regarding claim 3, Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, teaches the access port of claim 1, but does not explicitly teach the intersecting slits of the valve are orthogonally defined with respect to one another.
Ensminger ‘084 further teaches the intersecting slits of the valve are orthogonally defined with respect to one another (Fig. 4, #28; col. 5, lines 26-29).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the valve of the access port of Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of 

Regarding claim 4, Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, teaches the access port of claim 1, where Ensminger ‘643 further teaches the catheter (46) includes a substantially circular cross-sectional shape (Fig. 3; col. 7, lines 55-63 shows a catheter having a lumen and explaining that the catheter changes shape as the catheter passes through the bend and straightens back and centers with the valve/seal assembly 34), and wherein a length of the conduit between the bend and the valve/seal assembly is sufficient to enable a distal end of the catheter to return to the substantially circular cross-sectional shape after passage past the bend and prior to passage of the distal end of the catheter through the valve/seal assembly (col. 7, lines 55-63 describes the catheter changes shape as the catheter passes through the bend and straightens back and centers with the valve/seal assembly 34, by straightening back the catheter will return to a circular cross-section to pass through the valve/seal assembly centered to reduce wear and ensure proper engagement with the seal 42 which is shown in Fig. 4 to be a circular aperture 44).
But does not explicitly teach the seal and the valve include silicone.
Ensminger ‘084 further teaches the seal and the valve include silicone (col. 5, lines 23-36).


Regarding claim 7, Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, teaches the access port as defined in claim 1, but does not explicitly teach the metal of the receiving cup includes titanium.
Ensminger ‘360 further teaches the metal of the receiving cup includes titanium (col. 4, lines 30-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the receiving cup of Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, such that the metal of the receiving cup includes titanium as in Ensminger ‘360 because a receiving cup made of hard titanium metal that resists damage by the sharp needle or trocar used to access the device (col. 4, lines 30-36) and such metal “does not tend to be gouged by the sharp accessing instrument, but instead tends to guide it toward [inlet port] 16” (col. 8, lines 17-24) as taught by Ensminger ‘360.


Bizup further teaches the recesses (102) form alphanumeric characters (para. 23).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the recesses of Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, such that the recesses form alphanumeric characters as in Bizup “so that the indicia would appear as "CT" when the X-ray is viewed, easily discerned by the radiologist or technologist” (para. 23) as taught by Bizup.

Regarding claim 9, Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, teaches the access port of claim 8, but does not explicitly teach the alphanumeric characters are “IVCT”.
Bizup further teaches “[o]ne such key attribute in particular would be for example that the venous access port is rated to be used for power injection such as of contrast fluid, wherein for example the letters "CT" (for "computed tomography", or "contrast enhanced computed tomography") would be provided that are of radiopaque material, or are cutouts [thereby forming recesses] through radiopaque material” (para. 5) and “In one embodiment, a disc of radiopaque material includes cutouts therethrough of letters "CT" (although other indicia may be utilized) through the body of the disc. In another embodiment, discrete letters "CT" (although other indicia may be utilized) are provided of radiopaque material.” (para. 6).
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)) and Bizup teaches “other indicia may be utilized” (see above, citing para. 6).

Regarding claims 10-12, Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, teaches the access port defined in claim 1, but does not explicitly teach an overmold portion covering the conduit, the overmold portion including a compliant material; the overmold portion includes silicone and further includes a suture location configured to enable a clinician to suture the access port within a tissue pocket in the body of the patient; the body further includes a securement ridge configured to provide an anchor to prevent relative movement between the body and the overmold portion.
Bizup further teaches [Claim 10] an overmold portion (42) covering the conduit (Fig. 4, #42 covers the conduit 20), the overmold portion including a compliant material (para. 21 describes the material as “silicone elastomer”);
[Claim 11] the overmold portion includes silicone (para. 21) and further includes a suture location configured to enable a clinician to suture the access port within a tissue 
[Claim 12] the body (12) further includes a securement ridge extending along an exterior surface of the conduit (See annotated Figure 4 showing securement ridge anchoring the overmold portion 42 as it surrounds the conduit 20) configured to provide an anchor for the overmold portion (para. 22 describes the overmold 42 as “insert molded onto the base flange” which anchors the overmold relative to movement between the body and overmold).

    PNG
    media_image2.png
    292
    414
    media_image2.png
    Greyscale
Annotated Figure 4 of Bizup showing the securement ridge
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the low-profile access port of Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, with an overmold portion covering a portion of the body, the overmold portion including a compliant material; where the overmold portion includes silicone and further includes a suture location configured to enable a clinician to suture the access port .
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, as applied to claim 4 above, and further in view of U.S. Patent 5,409,463 to Joseph J. Thomas et al (Thomas), and further in view of U.S. Patent Application Publication 2005/0203484 to Piotr Nowak (Nowak).
Regarding claim 5, Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, teaches the access port as defined in claim 4, but does not teach the valve includes a central depression, wherein at least one of the seal and the valve include silicone oil, and wherein the catheter is configured as one of a 14 Ga., a 16 Ga., and an 18 Ga. size catheter.
Thomas teaches the valve (40) includes a central depression (48), wherein at least one of the seal and the valve include silicone oil (claim 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of the access port of Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, such that the valve has a central depression wherein at least one of the seal and the valve include silicone oil as in Thomas, to allow a catheter to be extended through the valve and preclude blood from flowing out of the valve (col. 1, lines 
But Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, and further in view of Thomas, does not explicitly teach the catheter is configured as one of a 14 Ga., a 16 Ga., and an 18 Ga. size catheter.
Nowak teaches [a subcutaneous port (100, Abstract)] for subcutaneous placement in a patient (Abstract) wherein the catheter is configured as one of a 14 Ga., a 16 Ga., and an 18 Ga. size catheter (para. 67 describes a variety of sizes of catheters that the port can accommodate).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the catheter of Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, and further in view of Thomas, with the catheter configured as one of a 14 Ga., a 16 Ga., and an 18 Ga. size catheter as in Nowak to permit connection of different gauge catheters for different applications (para. 63) as taught by Nowak.

Claim 13, 16-19, 23, 24, 26, 27, 29, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ensminger ‘360 in view of U.S. Patent Application Publication 2009/0099526 to Nicholas R. Powley et al. (Powley) as motivated by U.S. Patent Application Publication 2009/0118683 to Barry G. Hanson et al. (Hanson).
Regarding claim 13, Ensminger ‘360 teaches a low-profile access port (70) for subcutaneous placement in a patient (abstract), comprising:
a body (70) including:

first and second conduits (80) in communication with a corresponding one of the first and second inlet ports (88), each of the conduits in fluid communication with a fluid outlet defined by a stem of the body (92, 92’); and
first and second valve/seal assemblies (86) disposed in a corresponding one of the first and second conduits (80, 84), each of the first and second valve/seal assemblies including a seal (198) defining a central hole (Fig. 15) and at least one valve (164, 196) including a slit (185, 187; where col. 3, lines 36-59 describes the various valves used in different embodiments are all considered the same valve assembly).
But Ensminger ‘360 does not explicitly teach the first receiving cup including a first cutout of a first cup perimeter section, the second receiving cup including a second cutout of a second cup perimeter section, wherein the first receiving cup is merged with the second receiving cup along the first cutout and the second cutout to provide communication between the first and second receiving cups.
Powley teaches the first receiving cup including a first cutout of a first cup perimeter section, the second receiving cup including a second cutout of a second cup perimeter section (See annotated Figures 16 and 18 below; para. 68 describes Figs. 15-19 together and uses the same reference number 100 for the inner sidewall and 110 for the 
    PNG
    media_image3.png
    552
    1219
    media_image3.png
    Greyscale
between the first and second cutouts shown in Fig. 18).
Annotated Figures 16, 17, and 18 from Powley
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the first and second receiving cups of Fig. 4 of Ensminger ‘360 with the first cutout of a first cup perimeter section, a second cutout of a second cup perimeter section, and the first receiving cup merged with the second receiving cup along the first cutout and the second cutout to provide communication between the 

Regarding claims 16-19, 24, 26, 27, and 29, Ensminger ‘360, in view of Powley, as motivated by Hanson, discloses the access port defined in claim 13, where Ensminger ‘360 further discloses:
Claim 16: the body (70) includes a first portion (72) and a second portion (92) that are joined to one another (Fig. 5, shows the second portion 92 threaded into the first portion 72);
Claim 17: each of the first and second valve/seal assemblies (86) is interposed in a cavity (84) defined between the first portion (72) and the second portion of the body (92);
Claim 18: the first and second receiving cups (74, 74’) are substantially aligned with a longitudinal axis of the body (Annotated Fig. 4 above shows first and second receiving cups are aligned parallel to the longitudinal axis of the body 70);
Claim 19: the first and second inlet ports (88) are disposed on opposite sides of the longitudinal axis of the body (88; Figs. 3-5 shows the receiving cups and the inlet ports to which the receiving cups guide the needle are on opposite sides of the longitudinal axis);
Claim 24: a perimeter of the first receiving cup (74, Fig. 3 shows the receiving cups have perimeters) and a perimeter of the second receiving cup (74’) are angled with respect to one another (Figs. 3 and 4 show the receiving cups 74, 74’ are angled away from each other);

Claim 27: each of the first and second valve/seal assemblies (86) is disposed distal to the conduit bend of the respective first and second conduits (Fig. 5, #86 is shown distal to the bend in the conduit 80);
Claim 29: at least one palpation feature (99) configured to enable a clinician to palpate a location of the access port when subcutaneously implanted (col. 10, lines 25-29).

Regarding claim 23, Ensminger ‘360, in view of Powley, as motivated by Hanson, teaches the access port as defined in claim 13, but does not explicitly teach a perimeter of the first receiving cup and a perimeter of the second receiving cup are disposed in a single imaginary plane.

    PNG
    media_image4.png
    235
    509
    media_image4.png
    Greyscale
Powley further teaches a perimeter of the first receiving cup and a perimeter of the second receiving cup are disposed in a single imaginary plane (Annotated Fig. 17).
Annotated Figure 17 from Ensminger ‘360
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second receiving cups of Ensminger ‘360, in view of Powley, and further in view of Hanson, so that the perimeter of the first receiving cup and the perimeter of the second receiving cup are disposed in a single imaginary plane as in Powley because reducing the space between the ports, i.e. by disposing the cutouts of the first and second perimeters on a single imaginary plane, reduces the overall size and geometric footprint of the implantable device (para. 10) as motivated by Hanson.

Regarding claim 35, Ensminger ‘360 teaches the access port as defined in claim 34, but does not teach the first and second receiving cups include cutouts, the first and second receiving cups in physical contact at their respective cutouts.
Powley teaches the first and second receiving cups include cutouts (Fig. 18 shows the first and second receiving cups are have flat sides cut out from the whole receiving cup shown in Fig. 16 so that the cutout sides can be connected together), the first and second receiving cups are in physical contact at their respective cutouts (Fig. 17 shows the contact at the respective cutouts between the two receiving cups).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second receiving cups of Ensminger ‘360 with the cutouts of the first and second receiving cups, where the first and second receiving cups are in physical contact at their respective cutouts as in Powley since reducing the space between the ports, i.e. by cutouts in the first and second perimeters, .

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ensminger ‘360, in view of Powley, as motivated by Hanson, as applied to claim 13 above, and further in view of Ensminger ‘084.
Regarding claims 14 and 15, Ensminger ‘360, in view of Powley, and motivated by Hanson, teaches the access port as defined in claim 13, where Ensminger ‘360 further teaches the first and second valve/seal assembly includes the seal (198) and a single valve (164).
But does not teach the single valve including dual intersecting slits; the dual intersecting slits are orthogonally defined in the valve.
Ensminger ‘084 teaches the single valve (36) including two intersecting slits (28); the dual intersecting slits are orthogonally defined in the valve (Fig. 4, #28; col. 5, lines 26-29).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the valve of Ensminger ‘360, in view of Powley, as motivated by Hanson, with the two intersecting slits in the valve, where the dual intersecting slits are orthogonally defined in the valve as in Ensminger ‘084 to provide four leaves (col. 5, lines 26-29) to allow penetration by an introduced catheter but prevent fluids from passing across the valve (col. 2, lines 55-60) as taught by Ensminger ‘084.
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ensminger ‘360, in view of Powley, as motivated by Hanson, as applied to claim 13 above, and further in view of Ensminger ‘643.
Regarding claim 25, Ensminger ‘360, in view of Powley, as motivated by Hanson, teaches the access port as defined in claim 13, but does not teach a stop surface defined in each of the first and second conduits distal to the valve/seal assembly, each stop surface configured to prevent further distal advancement of the catheter after passage of the catheter through the valve/seal assembly, and wherein the stop surface includes an annular shoulder.
Ensminger ‘643 teaches a stop surface (52) defined in each of the first and second conduits distal to the valve/seal assembly (Fig. 5a, #52), each stop surface configured to prevent further distal advancement of the catheter after passage of the catheter through the valve/seal assembly (col. 8, lines 7-11), and wherein the stop surface includes an annular shoulder (Fig. 5a; col. 8, lines 41-54).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the first and second conduits of Ensminger ‘360, in view of Powley, as motivated by Hanson, with the stop surface defined in each of the first and second conduits distal to the valve/seal assembly, each stop surface configured to prevent further distal advancement of the catheter after passage of the catheter through the valve/seal assembly, and wherein the stop surface includes an annular shoulder as in Ensminger ‘643 to provide a positive indication that the catheter has been properly and fully introduced (col. 8, lines 53-54) as taught by Ensminger ‘643.
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ensminger ‘360, in view of Powley, as motivated by Hanson, as applied to claim 13 above, and further in view of Bizup.
Regarding claim 28, Ensminger ‘360, in view of Powley, as motivated by Hanson, teaches the access port as defined in claim 13, but does not each a compliant overmolded portion disposed about at least a portion of the body of the access port.
Bizup teaches a compliant overmolded portion (42; para. 21 describes the compliant material as “silicone elastomer”) disposed about at least a portion of the body of the access port (Fig. 3, #42 covers lower portion of housing 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the access port of Ensminger ‘360, in view of Powley, as motivated by Hanson, with a compliant overmolded portion disposed about at least a portion of the body of the access port as in Bizup to fill the suture holes to minimize the opportunity for tissue in growth during implantation within the patient (para. 21) as suggested by Bizup.
Claims 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ensminger ‘360 in view of Bizup.
Regarding claim 36, Ensminger ‘360 teaches the access port as defined in claim 30, but does not each a compliant overmolded portion disposed about at least a portion of the body of the access port.
Bizup teaches a compliant overmolded portion (42; para. 21 describes the compliant material as “silicone elastomer”) disposed about at least a portion of the body of the access port (Fig. 3, #42 covers lower portion of housing 28).


Regarding claim 37, Ensminger ‘360 teaches the access port as defined in claim 30, and further teaches each of the first and second receiving cups are made of metal (col. 8, lines 17-24), but does not teach each of the first and second receiving cups includes recesses forming indicia configured to enable identification of the access port via x-ray imaging.
Bizup teaches [the receiving cup] includes recesses (102; para. 23 describes cutouts 102 which form recesses when the disk 100 is installed in the bottom of the access port) forming indicia configured to enable identification of the access port via x-ray imaging (para. 23).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the first and second receiving cups of Ensminger ‘360 with recesses forming indicia configured to enable identification of the access port via x-ray imaging as in Bizup “so that the indicia would appear as "CT" when the X-ray is viewed, easily discerned by the radiologist or technologist” (para. 23) as taught by Bizup.

Regarding claim 38, Ensminger 360, in view of Bizup, teaches the access port as defined in claim 37, but does not explicitly teach the recesses form alphanumeric characters configured to indicate the access port is capable of power injection of fluid therethrough.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the recesses of Ensminger ‘360, in view of Bizup, with alphanumeric characters configured to indicate the access port is capable of power injection of fluid therethrough as in Bizup to show the access port is rated for use with power injection such as of contract fluid when the letters “CT” are provided of radiopaque material (para. 5) as taught by Bizup.

Regarding claim 39, Ensminger ‘360, in view of Bizup, teaches the access port of claim 38, but does not explicitly teach the alphanumeric characters on the first receiving cup are “IV” and on the second receiving cup are “CT”.
Bizup further teaches “[o]ne such key attribute in particular would be for example that the venous access port is rated to be used for power injection such as of contrast fluid, wherein for example the letters "CT" (for "computed tomography", or "contrast enhanced computed tomography") would be provided that are of radiopaque material, or are cutouts through radiopaque material” (para. 5) and “In one embodiment, a disc of radiopaque material includes cutouts therethrough of letters "CT" (although other indicia may be utilized) through the body of the disc. In another embodiment, discrete letters "CT" (although other indicia may be utilized) are provided of radiopaque material.” (para. 6).
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)) and Bizup teaches “other indicia may be utilized” (see above, citing para. 6).

Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ensminger ‘643, in view of Ensminger ‘360, further in view of Bizup, and further in view of Ensminger ‘084, as applied to claim 1 above, and further in view of U.S. Patent 5,620,419 to Chun K. Lui et al. (Lui).
Regarding claim 41, Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, teaches the access port disclosed in claim 1, but does not teach a guide device for use in guiding a catheter-bearing needle [into the access port when] the access port is subcutaneously implanted into a patient, the guide device comprising: a body defining a cavity, the cavity configured to receive therein a portion of the subcutaneously implanted access port when the guide device is placed on a skin surface of the patient over the implanted access port; and a notch defined in the body, the notch positioned to enable the catheter-bearing needle inserted through the notch to pierce the skin surface of the patient and operably enter the access port.

a body (480) defining a cavity (col. 17, lines 62-66 describes the hump forming cavity that conforms to the patient’s skin over the implanted access port), the cavity configured to receive therein a portion of the subcutaneously implanted access port when the guide device is placed on a skin surface of the patient over the implanted access port (Fig. 47; col. 17, lines 62-66).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further included Ensminger ‘360’s guide device for use in guiding a catheter-bearing needle [into the access port when] the access port is subcutaneously implanted into a patient, where the guide device comprises a body defining a cavity, the cavity configured to receive therein a portion of the subcutaneously implanted access port when the guide device is placed on a skin surface of the patient over the implanted access port with the access port of Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084 to “enable convenient access to a previously implanted access port” (col. 17, lines 60-62) as taught by Ensminger ‘360.
But Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, does not explicitly teach a notch defined in the body, the notch positioned to enable the catheter-bearing needle inserted through the notch to pierce the skin surface of the patient and operably enter the access port.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the guide device of Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084 with a notch defined in the body, the notch positioned to enable the catheter-bearing needle inserted through the notch to pierce the skin surface of the patient and operably enter the access port as in Lui to allow removal of the guide without disturbing the needle position (col. 4, lines 8-13) as taught by Lui.

Regarding claim 42, Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, and still further in view of Lui, teaches the guide device as defined in claim 41, but does not explicitly teach a ridge defined about at least a portion of a perimeter of the notch and a marker line defined proximate the notch, the marker line indicating where the catheter-bearing needle is to be inserted through the notch.
Lui further teaches a ridge (16) defined about at least a portion of a perimeter of the notch (Fig. 1 shows the ridge 16 is defined by the sides of the notch) and a marker line defined proximate the notch (33, 35), the marker line indicating where the catheter-bearing 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the guide device of Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, and still further in view of Lui, with the ridge defined about at least a portion of a perimeter of the notch and a marker line defined proximate the notch, the marker line indicating where the catheter-bearing needle is to be inserted through the notch as in Lui, to provide a marker for the location of each port in a plural port device (col. 5, lines 24-29) as taught by Lui.

Response to Arguments
Applicant’s arguments, see pages 1-2, filed 5 February 2021, with respect to rejection of claims 13-19 and 23-29 under 35 U.S.C. § 112 (pre-AIA ) first paragraph have been fully considered and are persuasive.  The rejection of claims 13-19 and 23-29 has been withdrawn. 
Applicant's arguments filed 5 February 2021 in the Pre-Appeal Brief Request for Review have been fully considered but they are not persuasive.
Regarding the rejection of claims 30-39 under 35 U.S.C. § 112 (pre-AIA ) first paragraph, applicant argues it is difficult to understand the Examiner’s objection because as shown in Figure 31, “a bisecting plane drawn between the first and second receiving cups would form two different angles with respect to plane 890A and 890B” and that “[it] is well established that there is no in haec verba requirement, and there is clearly sufficient support in the specification” (Pre-Appeal Brief Request pg. 3). However, as discussed in the rejection under 35 U.S.C. § 112 (pre-AIA ) first 
Similarly, because the specification does not describe the bisecting plane or in what respect the first and second planes form the first and second angles with the bisecting plane, and how the first and second angles differ from one another, one of ordinary skill would not know what angle 
Regarding the rejection of claims 30-34 under 35 U.S.C. § 102(b) applicant argues that it is difficult to understand the examiner’s position because “when one plane forms an angle with another plane, that angle has a numerical component, e.g. 45 degrees” and that “the broadest reasonable interpretation is not just any interpretation, but rather one that is consistent with the Instant Specification, which shows in FIG. 31 what is meant by different angles” (Pre-Appeal Brief Request pgs. 3-4). Applicant’s argument is not persuasive because as shown above the first plane contains the perimeter of the first receiving cup and the second plane contains the perimeter of the second receiving cup, and that the first and second planes are disposed on either side of the bisecting plane. This meets the claim limitation which recites “the first plane forming a first angle with respect to a bisecting plane”, “the second plane forming a second angle with respect to the bisecting plane”, and “the second angle different from the first angle”. The phrase “with respect to a bisecting plane” does not define the relationship between the first plane or second plane and the bisecting plane, only that the first or second planes from one end of the angle and the bisecting plane forms the other end. The phrase “the second angle different from the first angle” does not say how they are different, or what parameter needs to be different, only that there is a difference. Applicant’s argues that the difference is one of magnitude but that interpretation does not find support in the claim limitation. Furthermore, as shown in the rejection under 35 U.S.C. § 112 (pre-AIA ) first paragraph, the originally filed specification does not describe the bisecting plane, first angle, second angle, or the second angle differing from the first angle, so the specification does not provide any guidance as to the broadest reasonable interpretation of these claim terms. Finally, para. 98 and Fig. 31 describe the cups can be angled in various different configurations but does 
Applicant argues that modifying Ensminger ‘643 by adding the metal receiving cup of Ensminger ‘360 because the metal receiving cup will not be gouged by a sharp accessing instrument is hindsight justification in view of Applicant’s own disclosure and that Ensminger ‘643 teaches “The body 14 can be formed of a hard material which is resistant to penetration and damage by a sharp accessing instrument such as a needle” (Pre-Appeal Brief Request pg. 4 citing col. 6, lines 36-39, emphasis added by applicant). Applicant argues that “there is no reason to restructure the body to add another component (thereby complicating manufacturing and adding an element of risk due to the potential for separation of the joined components in the body), when the alleged reason for restructuring is already accounted for in the design (Pre-Appeal Brief Request pg. 4). Applicant’s argument, in light of the rejection above, is not persuasive. Ensminger ‘643 does teach that the body 14 is formed of a hard material resistant to penetration and damage by the sharp accessing instrument (col. 6, lines 36-39) as applicant has pointed out. However, Ensminger ‘360 also teaches the use of a hard material and then goes on to describe examples of hard materials the receiving cup 14 [Ensminger’s entrance orifice 14] “such as a metal, ceramic, or other material which does not tend to be gouged by the sharp accessing instrument. The In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, only the evidence and motivation are found in the prior art references and does not rely on or use applicant’s disclosure.
Applicant argues with regard to claim 13 that Powley does not teach cutouts and that Fig. 18 is only “an expanded perspective view of one embodiment of a dual port device” (Pre-Appeal Brief Request pg. 5 citing Powley para. 43). Powley, applicant argues, simply does not mention port cutouts much less alleges first and second receiving cups, and only mentions “cutout” in para. 85 in the context of prior art catheter tip configuration of Fig. 14. (Pre-Appeal Brief Request). Applicant’s argument is not persuasive because, as shown above the embodiment in Figs. 15-19 is one invention, and contrasting Fig. 16 with Fig. 18 shows the receiving cups have cutouts, identified in annotated Fig. 18 above the as the truncated flat side of the first cup and second cup. .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 4,892,518 has two merged cups sharing a common perimeter, Fig. 11.
U.S. Patent 5,167,638 has perimeter 4 which has two circles merged together with a cutout forming a rectangular base.
U.S. Patent 5,704,915 has in Fig. 2 an undulating weld-line that could be interpreted as a plurality of cutouts which allows the two cups to be merged with one another.
U.S. Patent 6,086,555 has in Fig. 7 a dual access port with merged cups.
U.S. Patent Application Publication 2007/0078416 has a dual access port shown in Fig. 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783       
05/14/2021